UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6677



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PATRICK STEVENS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-98-462, CA-03-363-6)


Submitted:   July 10, 2003                 Decided:    July 16, 2003


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patrick Stevens, Appellant Pro Se. Isaac Louis Johnson, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Patrick Stevens seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.              28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”               28

U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this standard by

demonstrating    that   reasonable       jurists    would   find    that   his

constitutional   claims   are     debatable   and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683

(4th   Cir.),   cert.   denied,    534    U.S.     941   (2001).     We    have

independently reviewed the record and conclude that Stevens has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability and dismiss the appeal.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                     DISMISSED




                                     2